*1287Dissenting Opinion.
Egan, J.
In my opinion, the order prayed for should be granted. The plaintiff’s motion sets forth that the production before this court of the original paper is important to the determination of the cause. This is sufficient to entitle him to his order under the 917th art. of the Code of Practice. The questions as to the effect of the document when produced, or whether it can have any effect upon the present appeal, are matters which do not come properly before us on this motion, but would be the subject of consideration when the appeal is heard. The granting of the order to produce could not affect the interests of the defendant if the paper could not be considered when produced, while on the other hand its production might be both necessary and proper if it could be considered on the appeal.